Citation Nr: 0203789	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-06 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of hemorrhoids, currently rated as non-
compensable.

2.  Evaluation of irritable bowel syndrome, currently rated 
as non-compensable.

3.  Evaluation of allergic rhinitis, currently rated as non-
compensable. 

4.  Evaluation of status post left wrist extensor pollicus 
longus laceration and status post tenolysis, currently rated 
10 percent disabling.

5.  Evaluation of left wrist/thumb scar, currently rated as 
non-compensable.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Hemorrhoids are not large, thrombotic, or irreducible.

2.  There are no nasal polyps and no significant nasal 
obstruction due to the veteran's allergic rhinitis.  The 
disability is manifested by nasal congestion.

3.  Irritable bowel syndrome is manifested by frequent 
episodes of bowel disturbance with abdominal distress.  
Severe irritable bowel syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress has not been demonstrated.  

4.  The veteran's left hand/wrist scar is painful.  

5. The veteran's laceration of the left wrist with trauma to 
extensor pollicis longus laceration and status post tenolysis 
causes mild neurological impairment.  

6.  Limitation of movement of the left thumb is akin to 
favorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38  U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 
7336 (2001).

2.  The criteria for an initial compensable evaluation for 
chronic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Codes 6522 
(2001).

3.  Irritable bowel syndrome is 10 percent disabling.  
38 U.S.C.A. §  1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.114, Diagnostic Code 7319 (2001).

4.  The criteria for an initial 10 percent evaluation for 
left hand/wrist scar have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 
(2001).

5.  The criteria for assignment of an initial 10 percent 
evaluation based upon neurological impairment from laceration 
of the left wrist with trauma to extensor pollicus longus 
laceration and status post tenolysis have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4,1, 4.2, 4.3, 
4,7, 4.124(a), Diagnostic Codes 8515, 8615, 8715 (2001)

6.  Ankylosis of the left thumb is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5224 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
March 1999 SOC, and the August 1999 and March 2000 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  The record establishes that the 
veteran did submit additional evidence and it was considered.  
Recently, the Secretary implemented regulations governing the 
receipt of new evidence.  67 Fed. Reg. 3,009 (Jan 23, 
2002)(to be codified at 38 C.F.R. §§ 19.9, 19.31 20.903 
20.1304).  The regulations allow the Board to consider 
evidence in the first instance.  In as much as the 
regulations eliminate any delay caused by a Remand, the 
veteran is benefited by the regulations.  Thus, consideration 
of the regulation in the first instance is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
personal hearing in June 1999.  VA examinations were 
conducted.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Hemorrhoids

Service connection is in effect for hemorrhoids, which has 
been assigned a noncompensable disability evaluation.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2001), a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.

The Board concludes that the hemorrhoids have not 
significantly changed and that a uniform rating is 
appropriate in this case.

A review of the record demonstrates that the veteran was seen 
in July 1997 with complaints of slight red blood on the 
toilet paper and in his stool.  There was no rectal pain, no 
bloody diarrhea, no bloody emesis, and no tarry stools.  

Physical examination performed at that time revealed a small 
interior post hemorrhoid.  A diagnosis of a hemorrhoid with 
bleeding aggravated by gastroenteritis was rendered.  

At the time of the veteran's May 1998 service separation 
examination, normal findings were reported for the anus and 
rectum.  

At the time of a November 1998 VA examination, the veteran 
reported that someone had apparently seen hemorrhoids in the 
past.  He noted that he was not aware of having hemorrhoids 
and stated that he was not bothered by hemorrhoids in any 
way.  An anal inspection revealed no hemorrhoids.  

In December 1998, a sigmoidoscopy was performed.  A rectal 
examination performed prior to the sigmoidoscopy was within 
normal limits.  The sigmoidoscopy report did not note any 
hemorrhoids.  

At a VA examination performed later that month, the veteran 
reported seeing blood on the paper and in his stool on 
occasions when he had diarrhea up to ten times per day.  

In a January 1999 rating determination, the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable disability evaluation.  

At the time of his June 1999 hearing, the veteran reported 
that his bouts with diarrhea irritated his hemorrhoids.  He 
noted that his hemorrhoids would bleed and that he had pain 
in the anal area.  The veteran stated that he kept hemorrhoid 
cream at work.  He testified that the cream stained his 
clothing and that he had to put it on up to three times per 
day when his hemorrhoids were bad.  The veteran indicated 
that he had never had any studies done with regard to his 
hemorrhoids.  He noted that his hemorrhoids coincided with 
his diarrhea.  He reported that his hemorrhoids would last up 
to three days when having his bouts with diarrhea.  He 
further testified that he had not received any treatment for 
his hemorrhoids since his release from service.  The veteran 
indicated that the bleeding was only slight when it occurred.  

A compensable evaluation for hemorrhoids is not warranted.  
Neither service nor VA examinations have revealed large or 
thrombotic hemorrhoids or evidence of irreducible 
hemorrhoids.  There is no reliable evidence of excessive 
redundant tissue or that they recur frequently.  In November 
1998, the veteran reported that he was not bothered by 
hemorrhoids, the 1998 rectal examination disclosed no 
hemorrhoids and the sigmoidoscope disclosed no hemorrhoids.  
While the Board is sympathetic to the testimony of the 
veteran and notes that he is competent to report symptoms 
related to his hemorrhoids, the symptoms reported by him 
through his testimony do not demonstrate that he has large or 
thrombotic hemorrhoids or that they are irreducible, and have 
excessive redundant tissue.  The veteran has testified that 
he develops hemorrhoids only when he has extended bouts of 
diarrhea and that they last for no more than three days.  The 
current medical evidence of record along with the veteran's 
testimony does not provide a basis for a compensable 
evaluation.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


Allergic Rhinitis

Service connection is in effect for allergic rhinitis, which 
has been assigned a noncompensable disability evaluation.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2001), allergic 
or vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side warrants a 10 percent 
evaluation. A 30 percent evaluation is warranted when there 
are polyps.

The Board concludes that the condition addressed has not 
significantly changed and a uniform rating for the time 
period in question is appropriate in this case.

A review of the veteran's service medical records 
demonstrates that he reported having sinus problems on his 
May 1998 service separation report of medical history.  
Normal findings for the sinuses were recorded at the time of 
the veteran's May 1998 service separation examination.  

At the time of his November 1998 VA examination, the veteran 
reported that he had paranasal sinus pain, almost as if 
someone was driving an object over the medial orbit, with 
pressure changes.  The veteran noticed this on flights, 
driving over the mountains, and on the ship, which was 
apparently sealed and pressurized to repel any entry of germ 
or gas, in case of attack, as he would feel the pain very 
prominently under those circumstances.  The veteran reported 
having seasonal allergies with rhinitis, discharge, and nasal 
obstruction during the fall and spring, when he was in the 
Phoenix area, where he was brought up.  He noted using over-
the-counter agents when needed, including spray on the ship.  
He indicated that he would get Sudafed from the Corpsman.  He 
had no known sinus infections.  

Physical examination revealed no deviated nasal septum and no 
nasal polyps.  A diagnosis of allergic rhinitis with 
occasional sinus pain was rendered.  

At his June 1999 personal hearing, the veteran indicated that 
any time his allergies acted up to where he could not 
breathe, he had to take a pill or nasal spray.  He testified 
that this worked for around 30 minutes and that it would come 
back thereafter.  The veteran also noted that when he was in 
an aircraft or up in the mountains, he would have 
unbelievable pressure in his head.  He indicated that he took 
over-the-counter Sine Aid.  The veteran stated that it was a 
seasonal problem and that he took Dristan.  He stated that he 
would cough up yellowish/green mucous.  He testified that 
congestion was his main problem.  He noted that he was 
affected by pollen, atmosphere changes, and season changes.  
The veteran reported that he was not suffering from any 
problems at the time of the hearing.  He indicated that he 
would have a lot of sinus pressure under his eyes and in the 
nose.  He stated that when he became occluded, he would have 
to breathe through his mouth about 80 percent of the time.  

A compensable evaluation for rhinitis is not warranted.  
Neither service nor VA examinations have revealed greater 
than 50 percent obstruction of the nasal passages on both 
sides or complete obstruction on one side.  While the Board 
is sympathetic to the testimony of the veteran and notes that 
he is competent to report symptoms related to his rhinitis, 
the veteran has testified as to having problems only in 
certain settings or at specific times of the year.  Moreover, 
he has reported that he is able to breathe through his nose 
even on those occasions.  

The medical evidence and the veteran's testimony do not 
provide a basis for a compensable evaluation.  The Board 
concludes that the most probative evidence in this case is 
the medical evidence.  That evidence discloses an absence of 
polyps and no deviation of the septum.  The Board further 
concludes that if there were any other evidence of 
obstruction, the examiner would have reported that fact.  The 
veteran's testimony, even when accepted as true, does not 
establish 50 percent or greater obstruction of a nasal 
passage.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


Irritable Bowel Syndrome

The veteran's service-connected irritable bowel syndrome is 
currently rated as noncompensably disabling under irritable 
colon syndrome.  Under the Rating Schedule, a noncompensable 
rating is warranted for mild irritable colon syndrome 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent disability 
evaluation is warranted where the condition is manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  Severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress warrants a 30 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board concludes that the condition addressed has not 
significantly changed and a uniform rating for the time 
period in question is appropriate in this case.

A review of the veteran's service medical records 
demonstrates that in December 1996, the veteran was seen with 
complaints of abdominal cramps, headaches, lightheadedness, 
and dizziness.  He noted that his symptoms had started in the 
morning.  He had had 2 episodes of vomiting and six episodes 
of diarrhea.  He denied any blood in his vomitus or stool.  
The stools were very watery.  A diagnosis of gastroenteritis 
was rendered at that time.  

At the time of a July 1997 visit, the veteran complained of 
diarrhea, nausea, vomiting, fever, chills, sweats, and body 
aches.  He denied any lightheadedness or dizziness.  He noted 
that he had had three episodes of vomiting the day before.  
He reported having had 25 episodes of diarrhea since the 
onset of his symptoms.  His stools were very watery.   He 
denied any blood in emesis or stools.  He noted that he had 
not kept a meal down for two days.  A diagnosis of viral 
gastroenteritis was rendered at that time.  

At the time of a July 14, 1997, follow-up visit, the veteran 
reported that after his symptoms resolved, he noticed slight 
red blood on the toilet paper and a slight drop in his stool.  
There was no rectal pain, bloody diarrhea, bloody emesis, or 
tarry stool.  A diagnosis of hemorrhoidal bleeding aggravated 
by gastroenteritis was rendered. 

At the time of the veteran's May 1998 service separation 
examination, normal findings were reported for the abdomen 
and viscera.  On his service separation report of medical 
history, the veteran checked the "no" boxes when asked if 
he had stomach, liver, or intestinal problems, or frequent 
indigestion.  

At the time of his November 1998 VA examination, the veteran 
reported that he had intermittent episodes of abdominal 
cramps and diarrhea which still persisted.  He noted that 
they lasted anywhere from three to seven days and then had a 
remission of up to three weeks.  The precipitating cause was 
not clear.  The stools were fragmented and loose or watery 
without excessive mucous.  They were not frothy, floating, or 
foul, but on three occasions there was blood in the stool.  
The cramps were in the mid to lower abdomen.  There was no 
nausea or vomiting, no loss of appetite, and no weight loss 
since the onset of these symptoms.  He did not feel ill and 
had no fever or chills.  A diagnosis of symptoms of colitis 
which had not been evaluated, but certainly could be a 
chronic condition such as ulcerative colitis, was rendered.  
The examiner indicated that he was ordering a full 
gastrointestinal work-up.  

A flexible sigmoidoscopy performed on December 16, 1998, 
revealed a normal examination.  

At the time of a December 31, 1998, VA examination, the 
veteran again reported having intermittent bouts of diarrhea.  
He noted that these bouts would occur once every three or 
four months and would last three or four days.  On the days 
that the veteran had diarrhea, he would have eight to ten 
watery bowel movements.  His appetite was good and his weight 
was stable.  He did not have any abdominal pain and there 
were no chills or fever.  

Physical examination revealed that the abdomen was soft and 
nontender.  A lactose tolerance test was within normal 
limits.  Occult blood and WBC tests were negative.  The 
examiner noted that a barium enema performed on December 17, 
1998, was within normal limits.  He further indicated that an 
upper GI and small bowel follow through performed on December 
22, 1998,were also within normal limits.  

The examiner noted that the veteran had intermittent bouts of 
diarrhea which would occur rather sporadically every several 
months and lasted for a few days.  There were no significant 
precipitating events although some times fast food or Taco 
Bell brought on an episode.  He reported hat there was no 
evidence of any active intestinal disease by evaluation.  The 
examiner indicated that the veteran most likely had episodes 
of irritable bowel syndrome.  

In a January 1999 rating determination, the RO assigned a 
noncompensable disability evaluation for irritable bowel 
syndrome.  

At the time of his July 1999 hearing, the veteran testified 
that he had to watch what he ate or it really bothered his 
stomach.  He noted that he had antacids for his stomach at 
work.  The veteran stated that he would have episodes of 
diarrhea which would last around a week.  He indicated that 
his last episode was June 6th.  He reported that he would 
have irritable bowel syndrome more than three times per year.  
He stated that certain foods aggravated his condition.  The 
veteran noted that he had not had blood in his stool since 
the military.  He also reported having no mucous in his 
diarrhea.  He noted having a lot of abdominal pain and 
cramping.  

The criteria for a 10 percent evaluation have been closely 
approximated.  A 10 percent disability evaluation is 
warranted where the condition is manifested by frequent 
episodes of bowel disturbance with abdominal distress.  At 
the time of his November 1998 VA examination, the veteran 
reported that he had intermittent episodes of abdominal 
cramps and diarrhea.  He noted that these symptoms would last 
anywhere from three to seven days and then would be in 
remission for up to three weeks.  At the time of his December 
1998 VA examination, the veteran indicated that he would have 
intermittent bouts of diarrhea which would last three to four 
days every three or four months.  Moreover, at the time of 
his July 1999 hearing, the veteran reported having episodes 
of diarrhea which would last up to a week, producing 8 to 10 
watery stools per day, more than three times per year.  He 
also noted having a lot of cramping and abdominal gas.  The 
Board is of the opinion that these symptoms more closely 
approximate the criteria for a 10 percent disability 
evaluation.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for irritable bowel syndrome in excess of 10 
percent is not warranted.  There is no evidence of severe 
irritable bowel syndrome.  While the veteran has reported 
having excessive diarrhea during flare-ups, the diarrhea is 
limited to the intermittent episodes.  Moreover, the veteran 
has reporting having abdominal pain and gas only when eating 
certain foods.  He has also not reported being in constant 
abdominal stress at anytime.  The testimony is credible and 
serves as the basis of the award of the 10 percent 
evaluation.  That same testimony establishes that there are 
lengthy gaps between the episodes.  This evidence establishes 
that he does not have more or less constant abdominal 
distress.

The Board must assess the credibility and weight of evidence.  
In this regard, the Board notes that there is no evidence of 
evidence of severe irritable bowel syndrome, manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Diagnostic Code 7319.  
Accordingly, the preponderance of the evidence is against the 
claim for a 30 percent evaluation and there is no doubt to be 
resolved.  


Laceration of the Left Wrist with Trauma 
to Extensor Pollicis Longus Laceration 
and Status Post Tenolysis.

A review of the record demonstrates that the veteran 
sustained a laceration to his left hand with a pair of 
scissors in March 1994.  Following the injury, the veteran 
had problems moving his thumb.  A diagnosis of a possible 
laceration of the tendon of the left wrist was rendered.  On 
April 1, 1994, the veteran had left wrist surgery performed.  
During surgery, the veteran was found to have a lacerated 
extensor tendon.  Surgical repair was performed on the 
extensor pollicis longus.  

At the time of a January 20, 1995, visit, the veteran was 
noted to be unable to extend his thumb.  His grip strength 
was normal. 

On April 19, 1995, tenolysis was performed on the left 
extensor pollicis longus.  At the time of an April 25, 1995, 
visit, the veteran had 50 degrees of extension and 50 degrees 
of abduction for his left thumb.  He was able to extend his 
wrist to 40 degrees and flex it to 35 degrees.  Radial 
deviation was to 15 degrees and ulnar deviation was to 10 
degrees.  At the time of a May 5, 1995, visit, the veteran 
was noted to have improved range of motion, but lacked full 
range of motion, especially on extension of the wrist.  

At the time of a June 26, 1995, visit, the veteran was noted 
to have a raised scar in the left wrist area which measured 
7.5 centimeters in length.  There was decreased sensation 
over the dorsum area with a tingling feeling.  

At the time of an August 1997 outpatient visit, the veteran 
reported a loss of feeling on the dorsal 1st webspace.  The 
veteran was noted to have full range of passive motion with 
extension and flexion.  There was full 2 point discrimination 
at 6 mm for all fingers.  

At the time of his November 1998 VA examination, the veteran 
reported that he had no extension of his thumb.  He stated 
that he could still use that hand to write, as flexion was 
good, but that he could not pick up large objects as his 
thumb would not dorsiflex sufficiently.  There was also some 
anesthesia over the dorsum of the hand, covering about two-
thirds from the base of the thumb into the mid-phalanx of the 
left index and middle fingers.  The palmar surface of the 
hand and finger was not numb.  

Neurological examination revealed anesthesia over about two-
thirds of the hand dorsum.  This began at the base of the 
thumb but extended only to the MTP joint, extended across 
two-thirds of the way to the ulna side of the hand, and 
extended into the mid-proximal phalanx of the index and 
middle fingers.  The palmar surface demonstrated no 
anesthesia.  The grip was good and thumb plantarflexion 
movement and strength were normal.  There was no thumb 
dorsiflexion or extension.  The thumb, in its resting 
position, from which it could not be further extended, except 
passively, lied exactly along the index finger.  The IP joint 
was flexed at 40 degrees and could not be extended.  There 
was a scar, which was 11 centimeters in length, extending 
from the carpometacarpal joint region across the wrist, 11 
centimeters in length, which further extended at the base of 
the thumb, 2 centimeters.  The scar was broad and somewhat 
disfiguring but was not thickened or irritated. 

A diagnosis of injury repair to the extensor pollicis longus, 
with unsuccessful repair, loss of thumb extension, and 
anesthesia of the dorsum of the left hand, was rendered.  

In a January 1999 rating determination, the RO granted 
service connection for a laceration of the left wrist (major) 
with trauma to extensor pollicis tendon, status postoperative 
and assigned a 10 percent disability evaluation under DC 
5299-5224.  

At the time of his June 1999 hearing, the veteran reported 
that his thumb did not dorsiflex or extend.  He noted that he 
could move his thumb to his palm.  He testified that the scar 
was not tender.  He further stated that he had no feeling in 
the top part of his left hand.  He noted that he could make a 
fist but stated that he had a weak grip strength.  He 
reported having pain in his wrist only with overuse.  He 
indicated that he was able to move his wrist.  The veteran 
reported dropping bigger boxes at his job as a result of 
being unable to balance them due to his thumb.  

In October 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported an inability to extend his left thumb.  He noted 
having chronic left arm pain and numbness.  The numbness was 
mostly in the dorsal surface of the left hand, extending from 
the first to the fourth digit. A two and one-half inch scar 
was noted over the dorsal surface of the left wrist.  The 
scar site was at times tender.  It was erythematous; however, 
there was no itching.  The veteran denied any keloid 
formation or swelling.  He was able to write with his left 
hand.  He also reported that he was able to do many tasks 
without trouble except for lifting very heavy objects.  The 
examiner noted that the veteran was an emergency medical 
technician.  The veteran indicated that his scar was painful 
one or two times per month.  There were no rashes or 
ulcerations and only minimal underlying tissue loss.  

Physical examination of the left hand and forearm revealed a 
surgical scar measuring about 2.5 inches in length.  There 
was minimal underling tissue loss.  It was hyperpigmented.  
There was no evidence of pruritis or dry scaly lesions or 
ulcerations.  The veteran had an area measuring 3" x 4" in 
the left hand where he was describing numbness and subjective 
sensory deficits.  

He had a flexed thumb and was completely unable to extend the 
left thumb at the DIP joint.  At the MCP joint, the ranges of 
motion were from a flexion position of about 30 degrees to 
about 50 degrees and at the DIP joint he was able to flex; 
however, he was unable to extend at the DIP joint of the left 
thumb.  

In addition, he was noted to have localized tenderness over 
the left thumb and over the surgical site.  His ulnar 
deviation was from 0 to about 28 degrees and radial deviation 
was from 0 to 14 degrees.  Re-flexion was from 0 to 60 
degrees and extension was from 0 to about 62 degrees.  There 
was evidence of hypothenar and thenar atrophy but it was 
minimal.  He had good hand grip but he was unable to exert 
full forces involving the left thumb as compared to the 
right.  

The examiner noted that the veteran had incomplete function 
of the tendon, resulting in the inability to fully extend the 
left thumb and chronic left thumb pain.  A diagnosis of 
history of extensor pollicis longus laceration, post repair 
and status post tenolysis was rendered.  The examiner noted 
that the veteran was unable to fully extend the left thumb 
but he was able to write; however, he was unable to lift 
objects, such as boxes, due to their size.  An additional 
diagnosis of a scar of the left thumb area/wrist was 
rendered.  The scar was well healed but the veteran had 
residual numbness over the dorsal surface of the left hand.

In a March 2000 rating determination, the RO reclassified the 
veteran's disability evaluation as of June 29, 1999.  The RO 
granted service connection for a scar over the left 
thumb/wrist area and assigned a noncompensable disability 
evaluation.  The RO also granted service connection for 
status post repair for extensor pollicis longus laceration 
and status post tenolysis and assigned a noncompensable 
disability evaluation.  

With regard to the veteran's extensor pollicis longus 
laceration residuals, 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227 (2001) rate ankylosis and limitation of motion of 
single digits and combinations of digits.  When classifying 
the severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, the following rules will be 
observed: (1) ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R.§  4.71a.

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent evaluation.  Unfavorable ankylosis 
warrants a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerves.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, 
Note.  Neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating for neuritis not characterized by organic changes will 
be that for moderate, incomplete paralysis.  38 C.F.R. 
§ 4.123.  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

As to the upper extremities, Codes 8515, 8615, 8715 (2001), 
pertain to neurologic impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent rating is warranted.  Incomplete, 
severe paralysis warrants assignment of a 50 percent rating; 
incomplete, moderate paralysis warrants a 30 percent rating, 
and incomplete mild paralysis warrants a 10 percent rating.  
Code 8615 pertains to neuritis and Code 8715 to neuralgia.

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

All disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  The Board notes 
that the Court, in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), held that conditions are to be rated separately under 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14 (2001).  

Accordingly, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable.

Scar

As to the scar on the veteran's left hand/wrist, the Board 
notes that there have been objective findings of a painful 
and tender scar.  As such, a 10 percent disability evaluation 
is warranted under DC 7804.  There have no findings of poorly 
nourished or ulcerated scars.  

Limitation of motion

In applying the law to the existing facts, the record does 
not demonstrate the requisite manifestations for a disability 
evaluation in excess of 10 percent for the service-connected 
residuals of a scissors wound residual to the left hand under 
the provisions of 5216-5227.  

The evidence of record reveals that the veteran had full 
range of motion for all fingers with the exception of his 
thumb.  As to the veteran's thumb, the Board notes that at 
the time of the November 1998 VA examination, there was no 
thumb dorsiflexion or extension.  The thumb in it's resting 
position lied exactly along the index finger and could not be 
extended except for passive motion.  Moreover, the IP joint 
was flexed at 40 degrees and could not be extended.  
Furthermore, at the time of the October 1999 VA examination, 
the veteran was noted to have a flexed thumb and was 
completely unable to extend the left thumb at the DIP joint.  
At the MCP joint, the veteran, from a flexion position from 
about 30 degrees was able to flex to 50 degrees.  At the DIP 
joint he was able to flex.  The Board notes that these 
findings are akin to favorable ankylosis of the thumb, 
warranting a 10 percent disability evaluation under DC 5224.  
Unfavorable ankylosis has not been demonstrated based upon 
the above findings.  Although there is lack of motion, the 
thumb rests in a neutral position.  Such evidence reflects 
that the equivalent of unfavorable ankylosis is not present.

The veteran was also able to make a fist and motion of all 
fingers was possible.  Accordingly, the Board finds that the 
veteran is not entitled to a disability evaluation in excess 
of 10 percent under the diagnostic codes pertinent to rating 
limitation of motion and ankylosis.  In this regard, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

In reaching this determination, the Board has considered the 
veteran's complete functional impact.  DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  
However, the Court has not expanded the concept of functional 
impairment to the level of unfavorable ankylosis.  The award 
of the 10 percent evaluation contemplates no motion and 
ankylosis.  Factually, the thumb is not malpositioned.  
Therefore, regardless of any additional functional impairment 
that may be present, the thumb, factually, is not in an 
unfavorable position. 

Neurologic deficit

A separate 10 percent is warranted for neurological 
impairment under Diagnostic Code 8515.  The veteran has 
reported loss of sensation throughout the dorsum area during 
the entire course of his appeal.  At the time of his November 
1998 VA examination, anesthesia was found over two-thirds of 
the hand dorsum.  It began at the base of the thumb and 
extended to the MTP joint, two-thirds of the way to the ulna 
side of the hand, and extended into the mid-proximal phalanx 
of the left index and middle fingers.  Moreover, at the time 
of the October 1999 VA examination, the veteran was noted to 
have minimal hypothenar and thenar atrophy.  

An evaluation in excess of 10 percent is not warranted as the 
index and middle fingers were not shown to be more extended 
than normal; as there was no more than mild atrophy of the 
muscles of the thenar eminence; as pronation was not 
incomplete or defective; as there was no absence of flexion 
of index finger or feeble flexion of middle finger; as the 
veteran could make a fist; as the index and middle fingers 
did not remain extended; and as no weakened wrist flexion was 
present.

Functional loss

The Board recognizes that there are situations in which the 
application of 38 C.F.R.§  4.40 and 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
hand.  In this instance, the evidence of record does not 
demonstrate that the veteran has additional functional loss 
of the left hand that is sufficient to warrant a higher 
evaluation.  The evidence indicates that the veteran had some 
difficulty with grasping and lifting heavy boxes and that his 
activities of daily living were affected in that he should 
avoid repeated activities or lifting heavy objects with the 
hand.  All other findings were noted to be normal.  
Specifically, gross strength was normal.  He retained 
functional use, including his ability to write.  There was no 
fatigue, incoordination, or lack of endurance.  While the 
veteran subjectively complained of pain, there has been 
demonstration of only slight atrophy of the muscles of the 
left hand and erythema.  Thus, the Board finds that the 
veteran's left hand disability does not cause additional 
functional impairment so as to warrant the assignment of a 
higher disability evaluation under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for any of the service-connected disorders currently on 
appeal.  

As to the veteran's service-connected hemorrhoids, allergic 
rhinitis, irritable bowel syndrome, and laceration of the 
left wrist with trauma to extensor pollicis longus tendon, 
status postoperative, the Board notes that there have been no 
medical findings that his any of these disorders caused 
marked interference with the veteran's employment.  While the 
veteran has indicated that he keeps medication for his 
irritable bowel syndrome and hemorrhoids at work, he has not 
reported that he has missed any work as a result of these 
disabilities.  As to the veteran's left wrist residuals, the 
Board notes that while his service-connected residuals 
interfere with his ability to lift boxes and grasp large 
objects, it has not adversely impacted his employment as he 
continues to remain employed on a full-time basis.  Likewise, 
the veteran's allergic rhinitis has not impacted his ability 
to maintain full-time employment.  

Moreover, the currently assigned schedular disability 
evaluations for these disorders contemplate interference with 
employment and loss of time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected disabilities and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an "exceptional 
or unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.



ORDER

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for allergic rhinitis is denied.  

A 10 percent evaluation for irritable bowel syndrome is 
granted subject to regulations governing the payment of 
monetary benefits.  

A separate 10 percent evaluation for painful scars of the 
left hand/wrist is granted subject to the regulations 
governing the payment of monetary benefits.  

An evaluation in excess of 10 percent for favorable ankylosis 
of the left thumb is denied.  

A separate 10 percent disability is granted for neurological 
impairment resulting from laceration of the left wrist with 
trauma to extensor pollicis longus laceration and status post 
tenolysis subject to regulations governing the payment of 
monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

